


Exhibit 10.6

 

 

July 27, 2010

 

Mr. Kenneth Martindale

Senior Executive Vice President and

Chief Operating Officer

Rite Aid Corporation

30 Hunter Lane

Camp Hill, PA  17011

 

RE:                              Agreement dated as of December 3, 2008 (the
“Agreement”) by and between Rite Aid Corporation (the “Company”) and Kenneth
Martindale (the “Executive”)

 

Dear Ken:

 

On June 21, 2010, the Compensation Committee of the Board of Directors of the
Company approved changes to the above referenced Agreement that:  (i) delete the
term “$200,000” in the first sentence of Section 4.6 of the Agreement and
replace it with the phrase “$67,000 per year”; and (ii) delete the phrase “for a
period of up to thirty-six (36) months from the Effective Date” in the first
sentence of Section 4.6 of the Agreement.  The balance of Section 4.6 remains
unchanged.

 

On June 23, 2010, the Board of Directors elected you to the position of Chief
Operating Officer.  Accordingly, Section 2.1 of the Agreement is hereby updated
by deleting the phrase “Chief Merchandising, Marketing and Logistics Officer”
and replacing it with the phrase “Chief Operating Officer” in the first sentence
of said Section 2.1.

 

If you are in agreement with these changes in the above paragraphs, please sign
both copies of this letter below where indicated, returning one copy to me and
retaining one copy for your records.

 

 

 

Sincerely,

 

 

 

 

 

Rite Aid Corporation

 

 

 

 

 

 

 

 

 

By:

/s/ MARC A. STRASSLER

 

 

 

Marc A. Strassler

 

 

 

Exec. Vice President & General Counsel

 

 

 

Agreed:

 

 

 

 

 

/s/ KENNETH MARTINDALE

 

 

Kenneth Martindale

 

 

August 4, 2010

 

 

 

--------------------------------------------------------------------------------
